SULLIVAN, Judge
(concurring):
This is a simple case. The defense argues that there was command influence in selecting the jury. Yet, after raising this issue at trial, questioning a witness to determine who compiled the jury selection list, and deter*343mining that that person was Sergeant Ber-tling, the defense failed to call this key witness. No reason is provided in the record for this defense failure to offer evidence by testimony or by affidavit from this witness. Even at the court below, there was no evidence offered from this key witness. In my view, appellant is estopped now from raising this issue on appeal. An accused must make some hard choices at a court-martial and must live with the consequences of these choices in the appellate process.
*342Statistically, appellant’s case was an anomaly, with five women detailed and four women actually sitting on the case. While no one could explain why so many women were detailed to appellant’s case, no one could show a pattern of court stacking or improper actions or motives on the part of the Government. See Loving, 41 MJ at 285 (systematic exclusion or underrepresentation not raised by population of single panel). In short, appellant failed to produce sufficient evidence to raise the issue of court stacking, either as a consistent practice in the command or in his individual case. Thus, as in Loving, “[appellant has presented no evidence that court members were either added or excluded for reasons that violate the Constitution or Article 25.” 41 MJ at 287. Accordingly, the military judge did not err by denying the defense challenge of the panel.
The decision of the United States Air Force Court of Criminal Appeals is affirmed.
Chief Judge COX and Judges CRAWFORD and EFFRON concur.